Citation Nr: 0906689	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-07 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine with associated headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from September 1984 to 
September 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO). 


FINDING OF FACT

The veteran's degenerative disc disease of the cervical spine 
with associated headaches is not a result of the veteran's 
military service.


CONCLUSION OF LAW

The criteria for establishing service connection for 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In September 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Even though the veteran was not provided with the 
Dingess requirements (specifically, how disability ratings 
and effective dates are assigned), the claim is being denied, 
and as such, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman, 19 Vet. App. 473 (2006).  Under these 
circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and 
content.  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to her claim for benefits, such as 
obtaining medical records and providing the Veteran with 
several VA examinations.  Consequently, the duty to notify 
and assist has been satisfied.

Service Connection

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection may also be granted for chronic disorders, 
such as arthritis, when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran was diagnosed with lumbar strain in March 1985 
after lifting heavy boxes.  Shortly, she was admitted to the 
hospital for bed rest and treated with analgesics and anti-
inflammatories.  The Veteran made a satisfactory improvement 
and was placed on limited duty for 6 months.  Despite limited 
duty, the Medical Board found the Veteran as having continued 
back problems and unlikely to return to full duty.  See In-
Service Medical Board report, dated May 1985.  

A January 1986 Ratings Decision (RD) found the Veteran 
service connected for lumbar sacral strain at 20 percent 
disability, effective date September 14, 1985.  See RD, dated 
January 1986.  While the Veteran has been service connected 
for lumbar strain, the Veteran's service treatment records 
are absent as to diagnosis or treatment of cervical spine 
conditions.  See Service Treatment Records, dated September 
1984 to June 1985.  The Veteran had complained of headaches 
during service which is noted in the July 1985 Separation 
Examination as tension headaches.  See Separation 
Examination, dated July 1985.  The Veteran first reported 
complaints of headaches post service were in November 1985 
stating that "she has other than her back problem, 
occasional headaches with a frequency of about one per 
month."  See Report of Medical Examination for Disability 
Evaluation, dated November 1985.

In September 2001 a private medical examiner found that the 
Veteran's "cervical spine films reveal[ed] loss of lower 
diottic curvature [with] slight narrowed spaces, but nothing 
focal."  Based on the cervical spine exam, the Veteran was 
found to have full range of motion, full and equal grip 
strength bilaterally.  The Veteran's "proximal flexors 
[were] equal bilaterally in the upper extremities [but], 
proximal extensors are weak by about 15% in the right arm as 
compared to the left.  The private medical examiner 
determined that there was "evidence of possible cervical 
disk disease."  See Dr. W. L. Dillard report, dated 
September 2001. 

In January 2002, the same private medical examiner reported 
that an MRI of the Veteran's cervical spine "revealed 
changes of disc disease and spondylosis at C-4-5 and at C-6-
7."  In addition, the private medical examiner opined that 
"some increased physical lifting and carry[ing] that [the 
Veteran] was required to do as a result of this complaint, 
according to her history. Which I will not go into any 
further with this report."  See Dr. W. L. Dillard report, 
dated January 2002. 

A May 2002 VA medical examination found the veteran reported 
headaches three to four times a week with pain at an 8 on a 
scale of 1 to 10.  The Veteran reported to the VA medical 
examiner that it was her belief she was "misdiagnosed during 
[service], that her condition was cervical rather than 
lumbar."  She further reported severe pain with range of 
motion of the cervical spine.  The Veteran was diagnosed with 
degenerative disc disease of the cervical spine but that it 
was "not likely that this condition is related to her 
service-connected lumbar condition."  See VA medical 
examination report, dated May 2002. 

However, a June 2002 private medical examiner opined that if 
the Veteran's "complaints are taken at face value in 
conjunction with the history of injury, the problems she had 
during her service time, now some 17 years ago; [the private 
medical examiner] would assume it is at least as likely, as 
not, that her cervical disease is related to the service 
connected lumbar condition because the complaints began about 
the same time in 1985."  See Dr. W. L. Dillard letter, dated 
June 2002. 

While the veteran's history of lower back in-service injury 
is corroborated by service treatment records, lack of 
evidence indicating diagnosis or treatment of the cervical 
spine does not warrant a grant of service connection despite 
the Veteran's claims.  Generally, a lay person, while 
competent to report symptoms, is not competent to comment on 
the presence or etiology of a medical disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492.  Consequently, while the 
Veteran is competent to report that she injured lower back in 
service and that she had symptoms such as headaches in 
service, she is not competent to report a chronic disorder 
resulted from the alleged injury.  In this case, the 
objective medical evidence does not establish that a chronic 
disorder existed in-service as the service medical records 
and separation records do not indicate complaints or 
treatment for cervical spine disorders.  

Regarding Dr. Dillard's opinion, it is based - and he stated 
as much - on the veteran's self-reported lay history, and as 
such, is not competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406 (1996);

In sum, the competent evidence shows no evidence of a 
cervical spine disorder until September 2001, which is 
approximately 15 years after separation.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  In this 
case, even if the Board conceded in-service cervical spine 
injuries, based on the normal findings at separation, the 
length of time between separation and the initial 
manifestation of chronic right arm disorder and the lack of a 
nexus opinion, the evidence for the veteran's claim is 
outweighed by the countervailing evidence.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for degenerative disc disease of the 
cervical spine with associated headaches is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


